In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated May 22, 2007, which denied its motion, in effect, for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly slipped and fell on an icy condition on an exterior staircase connecting an elevated subway station to the ground level. In this ensuing action to recover damages for *570personal injuries, following joinder of issue and certain discovery, the defendant moved, in effect, for summary judgment dismissing the complaint. The Supreme Court denied the motion. We affirm.
The defendant failed to make a prima facie showing that it neither created nor had actual or constructive notice of the allegedly defective condition on its premises (see Khamis v CG Foods, Inc., 49 AD3d 606 [2008]; Williams v JP Morgan Chase & Co., 39 AD3d 852 [2007]; see generally Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Since the defendant failed to make the showing necessary for an award of summary judgment, it is unnecessary to consider the adequacy of the plaintiffs opposition papers (see Khamis v CG Foods, Inc., 49 AD3d 606 [2008]). Skelos, J.P., Miller, Carni and Chambers, JJ., concur.